Citation Nr: 0733233	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension due to 
service-connected type II diabetes mellitus.

2.  Entitlement to service connection for cardiac artery 
disease (CAD) due to service-connected type II diabetes 
mellitus.

3.  Entitlement to service connection for a skin disorder, to 
include chloracne.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1969.  
Service in Vietnam is indicated in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).

In January 2006 the veteran and his representative presented 
evidence and testimony before a local hearing officer at the 
RO.  In June 2007 the veteran and his representative 
presented evidence and testimony before the undersigned 
Acting Veterans Law Judge (ALVJ) at a hearing at the RO.  
Transcripts of both hearings have been included in the 
veteran's claims folder.

The January 2005 rating decision granted service connection 
for type II diabetes mellitus due to herbicide exposure, 
evaluated as 10 percent disabling from February 6, 2004, the 
date of the veteran's claim, and 20 percent from July 1, 
2004.  The record indicates that the veteran has not 
disagreed with the initial disability assignments made in 
that rating decision.  Thus, the issue is not in appellate 
status and will be discussed no further herein.  See 
38 C.F.R. § 20.201 (2006).  

The issues of entitlement to service connection for a skin 
disorder, bilateral hearing loss and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence indicates the 
veteran's hypertension was treated many years prior to the 
diagnosis of his service-connected type II diabetes mellitus, 
or otherwise related to service.

2.  A preponderance of the competent medical evidence 
supports a finding that the veteran's coronary artery disease 
is not related to his service-connected type II diabetes 
mellitus, or otherwise related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and is not due to or proximately caused by a 
service-connected disability, including type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by service, and is not due to or proximately caused by a 
service-connected disability, including type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a hypertension 
condition and CAD which the veteran contends were caused by 
his service-connected type II diabetes mellitus disability.

The Board will first discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  After careful review, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  


The Board observes that the veteran was notified in letters 
dated September and October 2004 that to support a claim for 
service connection, the evidence must show that:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your disability 
and an injury, disease, or event in military 
service.

The September 2004 letter also informed the veteran that to 
support a claim for secondary service connection, the 
evidence must show that:

You currently have a physical or mental disability 
shown by medical evidence, in addition to your 
service-connected disability; and,

Your service-connected disability either caused or 
aggravated your additional disability.

Both letters also informed the veteran of the typical kinds 
of evidence that could be used to support the claims for 
service connection and secondary service connection such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate his claims. 

The veteran was informed in the letters that VA would provide 
a medical examination if it was deemed necessary to 
substantiate his claims.  The veteran was also informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

Both letters told the veteran that if he had any additional 
information or evidence that he thought would support his 
claim to let VA know, and that if he had any evidence in his 
possession which pertained to his claim to send it to VA.  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In the May 2006 statement of the case, the veteran 
was notified in this respect.

In this case, elements (1) and (2) are not at issue.  With 
regard to the claims for secondary service connection, 
elements (4) and (5), degree of disability and effective 
date, were rendered moot because of the RO's denial of 
service connection.  In other words, any deficiency of 
advisement as to those two elements was meaningless, because 
a disability rating and effective date were not assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to secondary service connection were denied based 
on element (3), a connection between the veteran's current 
disabilities and his service-connected type II diabetes 
mellitus.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  

The Board also finds that the veteran has received proper 
notice pursuant to Dingess. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, private medical records 
and VA medical records which will be discussed below.  The 
Board notes that the veteran has not identified any other 
records which may support his claims.  Additionally, the 
veteran was provided with a VA Agent Orange registry 
examination in August 2004.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony at both a 
local hearing and a hearing before the undersigned AVLJ.  In 
addition, the veteran's representative has submitted a VA 
Form 646 statement in support of the veteran's claim as 
recently as October 2006.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for hypertension due to 
service-connected type II diabetes mellitus.

Entitlement to service connection for cardiac artery disease 
(CAD) due to service-connected type II diabetes mellitus.

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition. Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. § 3.303(a).

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

In addition, service connection also may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Preliminarily, the Board notes that the veteran has always 
claimed that his hypertension and CAD conditions were caused 
by his type II diabetes.  He has never claimed entitlement to 
service connection based on the contention that he incurred 
either condition during service.  Therefore, the Board will 
primarily discuss in its analysis the issues as proximately 
due to diabetes.

As indicated above, in order to show entitlement to secondary 
service connection, the record must include (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin supra.  The Board will 
address each Wallin element as to each issue.

With regard to element (1), the record reveals that the 
veteran has been diagnosed with both hypertension and CAD; a 
July 2006 diagnosis by Dr. A.C. indicates the veteran has 
"coronary artery disease s/p [status post] 2 vessel CABG 
[coronary artery bypass graft]," and hypertension.  Thus, 
element (1) is satisfied as to both issues.

With regard to element (2), the record indicates that the 
veteran was service-connected for type II diabetes in the 
January 2005 rating decision.  Thus, element (2) is satisfied 
as to both issues.

The crux of both issues is element (3).  The Board has 
thoroughly reviewed the entire record and has determined that 
there is no medical evidence in the record which establishes 
a connection between the veteran's service-connected type II 
diabetes mellitus and his diagnosed hypertension or CAD 
condition.  Indeed, the only evidence of record making such a 
connection is the testimony of the veteran.

During the January 2006 local hearing, the veteran testified 
that "exposure to Agent Orange which causes the diabetes, 
which in turn is a direct relation or in chain of command for 
things that occur when you have diabetes, it goes to your 
heart and coronary system, your arteries and veins."  See 
January 2006 hearing transcript at page 4.  The veteran 
further testified that "hypertension is something that comes 
along with coronary diseases, and I feel like I've been 
taking medication for that for well over 10 years now."  See 
January 2006 hearing transcript at page 5.

During the June 2007 hearing, the veteran testified that 
hypertension, CAD and diabetes are associated with one 
another.  See June 2007 hearing transcript at page 4.  He 
further testified to the following:

So I'm now trying to have an appointment set up 
with a doctor that will actually tell me that yes, 
they are all related.  I don't have that.  I have a 
doctor that said I've got diabetes.  I've got a 
doctor that says, "You've got a vascular 
disease," and all this stuff, but I don't have one 
that says, "Yes, and it's all related back to 
diabetes."  I don't have that statement.  

See June 2007 hearing transcript at page 4.

A thorough review of the record indicates that the veteran 
has not provided any further medical evidence which indicates 
a nexus between his active service or his service-connected 
diabetes, and the claimed hypertension and CAD.  Thus, the 
Board will further examine whether the veteran's statements 
regarding the association between his type II diabetes and 
his hypertension and CAD is sufficient evidence.

The veteran's statements regarding such association are, as 
the veteran clearly stated, not based on the information he 
received about his conditions from a medical practitioner.  
Rather, he stated that when he reads about these conditions, 
they are often referred to together.  To the extent that the 
veteran bases his claim for secondary service connection on 
his contention that the medical conditions are associated, 
the Board finds there is nothing in the record which 
indicates he is competent to make such a medical conclusion.  

Competent medical evidence is defined in 38 C.F.R. § 3.159(a) 
as being evidence which is "provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  No record 
evidence in this case indicates the veteran has such 
training, experience or education.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the Board finds the 
veteran's statements contending that his diabetes condition 
caused his hypertension and CAD conditions are not probative.

On the other hand, the Board observes that the veteran is 
competent to testify to when and for how long he had received 
treatment for hypertension.  38 C.F.R. § 3.159(a)(2) 
essentially provides that evidence provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed by a lay person is competent evidence.  
The Board finds that the veteran is certainly capable of 
reporting when and for how long he was treated for a 
particular medical condition, such as hypertension.  

As stated above, the veteran testified in the January 2006 
hearing that he had been treated for hypertension for "well 
over 10 years."  In the June 2007 hearing the veteran 
testified that he had "been taking something for 
hypertension for 15 years or more."  See June 2007 hearing 
transcript at page 11.  Thus, the veteran's statements 
regarding when and for how long he has been treated for 
hypertension are probative, and they support the conclusion 
that the veteran's hypertension condition preceded his 
diabetes condition.  

The record evidence reveals that the first indications of 
diabetes are found in an October 2005 letter from Dr. C.A. 
who stated that a November 1999 "random glucose" reading of 
the veteran was sufficient to indicate a diagnosis of 
diabetes.  The Board finds that the veteran's statements that 
he was treated for hypertension was treated "more than 10 
years" before January 2006 dates his hypertension diagnosis 
and treatment at least three years prior to the first record 
evidence of diabetes.  

Finally, to the extent that the veteran contends that the 
unspecified sources he read which he claims relate diabetes 
as a cause of or associative with hypertension and CAD 
conditions, the Board finds the statements are too vague to 
be worthy of probative value.  There is nothing in the record 
that indicates anything the veteran read specifically 
pertains to his conditions and there is no way for the Board 
to adequately assess the relevance of anything the veteran 
may have read.  In other contexts, medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the Court has held that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  The Board finds that to the extent the veteran's 
statements are relevant, they are too speculative and general 
to have any probative value.

For the reasons stated above, the Board finds that the 
evidence does not satisfy Wallin element (3), a medical nexus 
evidence establishing a connection between the service-
connected disability and the currently claimed disabilities, 
and that the claims fail on that basis.  The record does not 
contain any additional evidence which could otherwise be 
construed as a nexus between the veteran's active duty or a 
service-connected disability, and the claimed hypertension 
and CAD.  The benefits sought on appeal are therefore not 
warranted.



ORDER


Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD is denied.


REMAND

The veteran seeks service connection for a skin disorder, to 
include chloracne, due to herbicide exposure, bilateral 
hearing loss and tinnitus.  

Reasons for remand

The veteran, who served in Vietnam between September 28, 
1968, and June 24, 1969, claimed he was entitled to service 
connection for a skin disorder because of his exposure to 
Agent Orange while in Vietnam.  The RO analyzed the claim 
under the presumption of service connection afforded in 
38 C.F.R. § 3.309 (2006), and concluded that the veteran was 
not entitled to the presumption because there was no evidence 
of the manifestation of chloracne within one year after 
discharge from active duty as required by 38 C.F.R. 
§ 3.307(a)(6)(ii).  

However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, 
the Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(d) (2006).


In order to prevail on a claim for service connection under § 
3.303(d), the evidence must show (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A review of the record shows that the veteran was diagnosed 
with chloracne in a July 2003 diagnosis by Dr. R.M.  With 
regard to element (2), the veteran's service medical records 
include a November 29, 1968, entry which indicates the 
veteran was treated for "lymphitis due to fisular on L 
[left] cheek."  Thus, there is evidence of an in-service 
injury.  The crux of the issue of entitlement to service 
connection for a skin disorder lies in Hickson element (3).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that when there is evidence of a current disability and 
evidence of an in-service injury, the Board errs if it does 
not seek a medical opinion regarding a nexus between the two.  
The Board finds that the nexus issue regarding the veteran's 
skin condition, in its present state, raises questions that 
must be addressed by an appropriately qualified physician 
before the Board can decide the claim.  Specifically, the 
Board finds that the evidence is insufficient to determine 
whether the veteran's in-service skin condition is related to 
his current chloracne condition.  See Charles supra; see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  Accordingly, the Board remands the 
case for further development to determine whether the 
veteran's current skin condition was incurred or aggravated 
during active duty.

The Board also remands the issues of service connection for 
bilateral hearing loss and tinnitus.  Applying the Hickson 
analysis, the Board finds that there is a current diagnosis 
of both conditions recorded in an August 2005 letter by Dr. 
B. D.  With regard to element (2), the Board observes that 
the veteran has stated he was exposed to excessive noise 
during his assignment as a firing range non-commissioned 
officer, essentially supervising firearms training for his 
company.  He testified at both hearings of record that he 
would remain on the firing line until he could not hear 
someone directly speaking to him.  The Board has no reason to 
disbelieve the veteran's statement; he is competent to 
testify about events he experienced such as being exposed to 
gunfire during service.  Thus, the first two Hickson elements 
are arguably satisfied.

As above, when a claimant has presented evidence of a current 
disability and evidence of an in-service injury, the Board 
must seek a medical opinion regarding a nexus between the 
two.  See Charles supra.  Specifically, the Board seeks an 
opinion which addresses the specific questions of whether the 
veteran's current hearing loss and tinnitus conditions were 
caused by exposure to noise during service, or whether the 
veteran's hearing loss and tinnitus are a natural byproduct 
of the aging process.

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the veteran for 
an audiological examination to determine 
the current degree of any hearing loss 
and tinnitus.  The claims file, including 
this decision, should be made available 
to and reviewed by the examiner prior to 
the scheduled examination.  The examiner 
is asked to provide results in a numeric 
format for each of the following 
frequencies: 1000, 2000, 3000 and 4000 
Hertz.  The examiner is also asked to 
provide an average of the above 
frequencies for each ear, and to provide 
speech recognition scores for each ear 
using the Maryland CNC Test. 

If the examiner determines that a hearing 
loss and tinnitus exists, the examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
hearing loss is related to the reported 
exposure to gunfire or some other 
incident of service.  The report of the 
examination should be associated with the 
veteran's claim file.

2.  VBA should arrange for an appropriate 
health care provider to examine the 
veteran's claimed skin disorder and, if 
one is detected, provide a diagnosis of 
the condition.  If a diagnosis is made, 
the examiner should review the veteran's 
claims folder, including this decision, 
and the July 2003 report by Dr. R.M. and 
the November 29, 1968 service medical 
notations discussed above.  The examiner 
should provide an opinion as to whether 
the veteran's current skin condition, if 
any, is as likely as not related to any 
condition reported during service.  The 
report of the examination and medical 
opinion, if any, should be associated 
with the veteran's claim file. 

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are denied, in-whole or 
in-part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


